Dismissed and Memorandum Opinion filed November 3, 2005








Dismissed and Memorandum Opinion filed November 3,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00207-CV
____________
 
HABIBOLLAH
YAZDCHI, Appellant
 
V.
 
TRAE
NICKELSON, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County ,
Texas
Trial Court Cause No.
809,673
 

 
M E M O R A N D U M  O
P I N I O N
This appeal is from the denial of a motion for new
trial.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.
Appellant filed a pauper=s oath, which was contested.  The trial court conducted a hearing and
sustained the contest.  Appellant has not
challenged the trial court=s ruling on appeal.




On March 22, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  On March 24,
2005, appellant responded by filing an affidavit for waiving filing fees.   
Appellant has failed to either challenge the trial court=s ruling on the contest or pay for
the clerk=s record.  Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 3, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.